DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive. 
In response to Applicants arguments “The terms "first focal plane" and "second focal plane" are well understood terms within the optics industry. Applicant respectfully submits that one of skill in the art would understand the term "first focal plane" corresponds to a "front focal plane" and that the term "second focal plane" corresponds to a "rear focal plane." In addition, the terms "first focal plane" and "second focal plane" are adequately described in the specification of the instant application including but not limited to page 3, 4, 18, 19, and 21 (third full paragraph), and in the accompanying figures. For example, FIG. 1C of the current application provides a representative example of a viewing optic with a first focal plane and a second focal plane.” The examiner respectfully disagrees, and the Applicant’s specification contradicts this argument.  The applicant’s disclosure clearly states that “It will be understood that, although the terms first, second, etc. may be used herein to describe various elements, components, regions, and/or sections, these elements, components, regions, and/or sections should not be limited by these terms. These terms are only used to distinguish one element, component, region, or section from another element, component, region, or section. Thus, a first element, component, region, or section discussed below could be termed a second element, component, region, or section without departing from the disclosure
In response to applicants’ arguments that the limitations “are adequately described in the specification of the instant application including but not limited to page 3, 4, 18, 19, and 21 (third full paragraph), and in the accompanying figures. For example, FIG. 1C of the current application provides a representative example of a viewing optic with a first focal plane and a second focal plane.” The examiner would like to point out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that “Regan teaches away from the claimed viewing optic having a beam combiner located between the objective lens system and a first focal plane” the examiner respectfully disagrees.  While Fig. 8 shows a preferred orientation of the focal planes 84 and 88, Regan expressly discloses “that In the embodiment illustrated in FIGS. 1-9, an optical combiner 100, such as a prism beam combiner, pellicle, half-silvered mirror, fiber beam combiner, dichroic mirror, or other partially reflective surface, is located within housing 18 preferably in first optical path 82 between rear focal plane 88 and eyepiece 24, but may optionally be located elsewhere in first optical path 82. Optical combiner 100 transmits to eyepiece 24 at least a portion of the light of first optical system 20 incident on a first surface 102 of the optical combiner 100” (see Par. 0038).  Furthermore, Regan expressly discloses “in the embodiment illustrated in FIGS. 2-8, entrance window 240 and optical combiner 100 are positioned near rear focal plane 88, to allow second optical path 250 to be injected between erector system 70 and eyepiece 24. However, in other embodiments (not illustrated), the entrance window 240 and optical combiner 100 may be located near front focal plane 84, or at another location in riflescope 10” (see Par. 0044).  Clearly the location of the optical combiner (beam combiner) is a design choice. Regan clearly discloses that the beam combiner can be any 84 or 88 which both can be reasonably and broadly construed as a first focal plane.
In response to applicant's argument that “any combined image from the beam combiner would be placed in second focal plane 88” The examiner respectfully disagrees.  Applicant should again note that focal plane 88 can be reasonably and broadly construed as the first focal plane.   Furthermore, as detailed above, the beam combiner can be located anywhere in the rifle scope so any combined image is capable of being located in either focal plane, regardless of what you label it as.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Reagan is capable combining the generated image and target image of the outward scene in a first focal plane. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al (US 2016/0061567) [hereinafter Regan] in view of Morley (US 5,903,996) and further in view of Kilcher et al (US 2015/0286121) [hereinafter Kilcher].
Regarding claims 1, 10 and 24, Regan discloses a viewing optic 10 comprising: a body 18, an objective assembly 22 (Fig. 1 & 2) coupled to a first end of the body configured to focus a target image from an outward scene (Clearly seen in Fig. 2), an ocular assembly 24 coupled to the second end of the body (Fig. 2); the body, objective assembly and ocular assembly being configured to define at least a first focal plane (See Fig. 1; also Fig. 8 shows a ray trace diagram showing a primary optical system of the riflescope); a beam combiner 100 located between the objective assembly and the first focal plane (clearly seen in Fig. 8), an active display 60 configured to generate an image (Fig. 8; Par. 0036: a display device 60 (FIGS. 8 and 9) such as an LED, LCD, or OLED device that displays range data calculated by the laser rangefinder), a lens system 210 configured to collect light from the active display and having an inner lens cell and an outer lens cell (Fig. 8; Par. 0040), wherein the generated image and target image of the outward scene are combined in a the first focal plane of the optical system (Par. 0040).
The difference between Regan and the claimed invention is that Regan does not expressly disclose what type of lenses the len system 210 uses.  
Morley teaches an analogous viewing optic with a secondary lens system 84 which comprisies the inner lens cell having a first lens and the outer lens cell having a doublet lens 84B and a singlet lens 84c or 84d with the singlet lens being furthest from the active display (See Fig. 2b).  
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Regan such that the secondary lens system used a doublet lens and singlet lens, in view of Morley, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device that provides optical sighting.
The difference between the combination of Regan and Morley, as applied directly above, is that the combination of Regan and Morley do not expressly disclose wherein the inner lens is an aspheric lens.  
Kilcher teaches that it is known in the art of optics to use aspheric lenses (Par. 0124: An aspheric lens, also referred to as an asphere, is a rotationally symmetric optic (or cylindrical symmetric) whose radius of curvature varies radially from its center. It improves image quality, reduces the number of required elements, and lowers costs in optical designs. Collimating along two perpendicular axis, e.g. along the horizontal x-axis and vertical y-axis, will achieve both collimation of the light beams and provide the light beams with a circular cross section.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Regan and Morley such that the secondary lens system used a aspheric lens, in view of Kilcher, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device that provides optical sighting.
Regarding claim 4, Regan further discloses wherein the beam combiner is located closer to the objective assembly as compared to the ocular assembly of the viewing optic (Fig. 8).
Regarding claim 5, Regan further discloses comprising a reflective material 220 configured to direct the generated image to the beam combiner (Par. 0040).
Regarding claim 6, Regan further discloses wherein the reflective material 220 is a mirror angled from about 40 to about 50 degrees relative to the emitted light of from the active display (Fig. 8 and 9).
Regarding claim 7, Regan further discloses wherein the mirror is angled at about 45 degrees relative to the emitted light from the active display (Fig. 8 and 9.
Regarding claim 12, Regan further discloses wherein the collector lens system 210 is a five-lens system (Fig. 8 and 9).
Regarding claim 14, Regan further discloses wherein the active display is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light-emitting diode (OLED) display, a Light-Emitting Diode (LED) display, a e-ink display, a plasma display, a segment display, an electroluminescent display, a surface- conduction electron-emitter display, and a quantum dot display (Par. 0036) 
Regarding claims 15 and 21-23, Regan further discloses wherein the image generated by the active display is selected from the group consisting of text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (Par. 0036).
Regarding claim 3, Regan discloses wherein the beam combiner is located approximately adjacent an elevation knob 114 of the viewing optic (Par. 0039; Fig. 6) but does not disclose wherein it is beneath the elevation knob.
It would have been obvious for one having ordinary skill in the art that at the time the invention was made to have the beam combiner approximately beneath the elevation knob, since it has been held that rearranging of parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 184.  More specifically, the arrangement is an obvious matter of design choice. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific arrangement yields any previously unexpected results.
	Regarding claims 13 and 16, the combination of Regan, Morley, and Kilcher, as applied to claims 1, 4-7, 10, 12, 14, 15, 21-24 above does not expressly disclose wherein the asphere is within 2 mm of the active display wherein the beam combiner is located from 5 to 25 mm from the objective lens system assembly.  
Applicant should note that this limitation while not explicitly disclosed is nevertheless obvious, as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Furthermore, Applicant should note that a prima facie case of obviousness exist when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should pay particular attention to Scrogin et al (US 7,516,571; Fig. 1) which as discloses a beam combiner located between the objective assembly and the first focal plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.